Citation Nr: 1015132	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral vision 
impairment.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953, including combat service in the Korean Conflict, and 
his decorations include the Korean Service Medal with two 
Bronze Stars and the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for bilateral 
vision impairment (claimed as old retinal detachment, 
bilateral eye aphakia and pseudophakia).  In September 2009, 
the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's bilateral vision impairment was not caused or 
aggravated by an in-service mortar-fire injury or any other 
aspect of his military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral vision 
impairment have not been met.  38 U.S.C.A. §§ 1110; 5107 
(West 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2007 and July 2009, both prior to and after the initial RO 
decisions that are the subject of this appeal.  Those letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.

As to VA's duty to assist, the Board observes that, with the 
exception of service treatment records, all pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  The Board acknowledges that the 
Veteran's August 1952 pre-discharge examination report is the 
only service treatment record associated with his claims 
folder.  The RO specifically requested these records from the 
National Personnel Records Center (NPRC), but was informed in 
an April 2002 statement that they were unavailable and 
presumed destroyed in a 1973 fire.  When a Veteran's records 
have been determined to have been destroyed, or are missing, 
VA has an obligation to search for alternative records that 
might support the Veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, VA met that obligation by making 
multiple attempts to secure the Veteran's service treatment 
records from a variety of sources, including from the Veteran 
himself.  In response to these requests for information, the 
Veteran indicated that he did not have any service treatment 
records in his possession, and was duly informed of the 
unavailability of additional records.  

VA has associated with the claims folder the Veteran's 
service personnel and post-service treatment records as well 
as other pertinent evidence.  VA has also afforded the 
Veteran VA examinations, which have yielded clinical evidence 
that was relevant in deciding this claim.  The Veteran has 
not identified any additional evidence related to his claim 
for service connection for his bilateral visual impairment.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2009).  Thus, VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  Beno 
v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of a 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury that created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

In this case, the Veteran claims that his current bilateral 
impairment was caused or aggravated during his period of 
combat service in the Korean Conflict.  Specifically, he 
contends that, while serving as a gunner in the 65th 
Infantry, 3rd Division, Company L, in 1952, he was exposed to 
mortar fire and suffered bilateral eye injuries.  The Veteran 
further maintains that, following that accident, he was 
hospitalized and prescribed corrective glasses.  In support 
of this contention, he has submitted a 1952 photograph that 
shows him wearing glasses.  

The Veteran's service personnel records corroborate his 
account of combat service in Korea by showing that he was 
awarded the Korean Service Medal with two Bronze Stars and 
the Combat Infantry Badge.  As the Veteran is claiming 
service connection for a disability incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are applicable.  This 
statute and regulation ease the evidentiary burden of a 
combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged 
in combat with the enemy, VA shall accept as sufficient proof 
of service connection satisfactory lay or other evidence of 
service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must still be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

As noted above, with the exception of an August 1952 pre-
discharge examination, the Veteran's service treatment 
records are missing from his claims folder.  The RO requested 
these records from the National Personnel Records Center 
(NPRC), but was informed in an April 2002 statement that they 
presumably had been destroyed in a 1973 fire.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas.  VA met that obligation by making multiple attempts 
to secure the Veteran's service treatment records from a 
variety of sources, including from the Veteran himself, who 
indicated that he did not have any service treatment records 
in his possession.  He was duly informed of the 
unavailability of additional records.  The Board thus finds 
that it is not necessary to remand the claim to request 
service treatment records.

The record reflects that, on the August 1952 examination 
prior to his separation from service, the Veteran was noted 
to have a history of reduced visual acuity due to bilateral 
refractive error.  His uncorrected visual acuity was 20/50 in 
his right eye and 20/20 in his left.  There was no mention of 
a combat-related eye injury in the Veteran's discharge 
examination report or in any of his other available service 
records.

Post-service treatment records reveal that the Veteran 
underwent surgery in August 2004 to treat bilateral cataracts 
and left eye retinal detachment.  He thereafter received 
outpatient treatment for multiple eye problems, including 
refractive errors, macular degeneration, pseudophakia of the 
right eye, and aphakia of the left eye.  On a June 2007 VA 
aid and attendance examination, he was found to be legally 
blind, bilaterally, with right eye vision loss due to macular 
degeneration and left eye vision loss caused by an old 
retinal detachment.  Contemporaneous Goldmann perimetery 
testing showed the Veteran had severe peripheral constriction 
of central field vision in his right eye and an inability to 
see any fixation light in his left eye.

Pursuant to the Board's September 2009 remand, the Veteran 
was afforded an additional VA examination to specifically 
address the etiology of his current visual impairment.  
During that examination, conducted in January 2010, the 
Veteran complained of progressive loss of vision in both eyes 
since August 2004.  He denied a history of ocular trauma or 
pain.  Clinical evaluation included additional Goldmann 
perimetery testing, which yielded virtually the same results 
as the June 2007 aid and attendance examination.  

Based on the results of the examination, and a review of the 
claims folder, the January 2010 VA examiner diagnosed the 
Veteran with right eye pseudophakia and refractive error 
(myopia, astigmatism, presbyopia), left eye aphakia, and 
residuals of an old retinal detachment, status-post repair 
with silicon oil, and age-related macular degeneration, which 
collectively resulted in legal blindness.  Significantly, 
however, the VA examiner concluded that neither the Veteran's 
right eye nor his left eye vision loss had been caused or 
permanently worsened as a result of his mortar-fire injury in 
Korea.  As a rationale for that opinion, the VA examiner 
noted that his current vision impairment was consistent with 
a pattern of age-related macular degeneration in his right 
eye and old retinal detachment in his left eye.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the January 2010 VA examiner's 
opinion, indicating that the Veteran's current bilateral 
vision impairment is due to age-related macular degeneration 
and retinal detachment and not the result of an in-service 
mortar injury, to be both probative and persuasive.  It was 
based upon a thorough examination of the Veteran and a review 
of his claims folder.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Additionally, the Board considers it 
significant that the January 2010 VA examination is the most 
recent clinical evidence of record, which was undertaken 
directly to address the issue on appeal, and the examiner 
provided a rationale for his opinion.  Id.  Moreover, the 
2010 VA examiner's opinion expressly incorporated and is 
consistent with the other evidence of record, including the 
Veteran's service discharge examination, his post-service 
surgery and outpatient treatment records, and the results of 
the June 2007 VA aid and attendance examination.  
Furthermore, there are no other contrary competent medical 
opinions of record, which adds to the probative value of the 
January 2010 examiner's findings. 

Based upon a careful review of the record, and particularly 
the results of the January 2010 VA examiner's opinion, the 
Board finds that the preponderance of the evidence does not 
show that the Veteran's current bilateral vision impairment 
was caused or aggravated in service.  

The Board acknowledges that the Veteran's pre-discharge 
examination shows that he was diagnosed in service with 
bilateral refractive error.  However, as indicated above, 
service connection may only be allowed for refractive errors 
provided there is evidence of a superimposed disease or 
injury during service which has aggravated the refractive 
error.  Monroe v. Brown, 4 Vet. App. 513 (1993).  That has 
not been demonstrated here.  To the contrary, the January 
2010 VA examiner expressly concluded that the Veteran's 
current bilateral vision impairment did not constitute a 
disability that was caused or aggravated by any combat-
related injury.  Additionally, that VA examiner did not 
relate the Veteran's current eye problems to any other aspect 
of his military service.  Moreover, the competent evidence of 
record does not show, nor does the Veteran himself contend, 
that his current eye problems are otherwise related to a 
disease or event in service.  

Furthermore, the Board considers it significant that the 
Veteran's post-service treatment records are negative for any 
evidence of complaints of eye problems prior to 2004, and the 
Veteran himself has indicated that his progressive loss of 
vision in both eyes did not have its onset until August of 
that year.  The United States Court of Appeals for the 
Federal Circuit has determined that a prolonged period 
without medical complaint may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of over five 
decades between the Veteran's discharge from the military and 
the post-service evidence of complaints and treatment for an 
eye disability weighs against his claim.  

The Board recognizes that 38 U.S.C.A. § 1154(b) specifically 
allows combat Veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  Although section 1154(b) relaxes the evidentiary 
burden for a combat Veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or 
injury is automatically service-connected.  Dalton.  The 
Veteran must still provide competent evidence of a 
relationship between an injury in service and a current 
disability.  In this case, the Veteran's service records do 
not mention any mortar-fire or other combat injury involving 
his eyes.  However, even affording the Veteran the 
presumption that he injured his eyes in combat, in accordance 
with 38 U.S.C.A. § 1154(b), he would still need to 
demonstrate a nexus between that in-service injury and his 
current disability.  No such showing has been made here.  
Accordingly, service connection for an eye disability is not 
warranted.

This does not suggest that the Board is in any way 
unsympathetic to the contentions of this combat-decorated 
Veteran that his current bilateral impairment is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about the 
symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the Veteran's current bilateral vision impairment was 
incurred in or aggravated by a combat-related mortar injury 
or any other aspect of his military service.  In reaching 
this determination, the Board does not wish in any way to 
diminish the Veteran's valorous and highly-decorated combat 
service in Korea, for which he was awarded the Combat 
Infantry Badge and the Korean Service Medal with two Bronze 
Stars.  Under the facts of this case, however, the Board has 
no discretion and the Veteran's service connection claim must 
be denied.


ORDER

Service connection for bilateral vision impairment is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


